 PROB 12C                                                                           Report Date: August 15, 2019
(6/16)

                                       United States District Court                            FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                      Aug 16, 2019
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK


                Revised Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jose Alfredo Arredondo                   Case Number: 0980 2:12CR02084-SAB-1
 Address of Offender:                           , Zillah, Washington 98953
 Name of Sentencing Judicial Officer: The Honorable Fred Van Sickle, Senior U.S. District Judge
 Name of Resentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: October 15, 2013
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 55 months;               Type of Supervision: Supervised Release
                          TSR - 36 months

 Resentencing
 Sentence:                Prison - 37 months;
 08/31/2016               TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                  Date Supervision Commenced: September 1, 2016
 Defense Attorney:        Alison Guernsey                   Date Supervision Expires: August 31, 2019


                                         PETITIONING THE COURT

Please Note: The original petition was filed with the Court on April 9, 2018. The purpose of this petition is to
reflect updated information in regard to violation number 1.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                        crime.

                        Supporting Evidence: On November 14, 2018, under cause number 18-1-00717-3 in
                        Superior Court of Washington for Yakima, County, Mr. Arredondo pled guilty to Second
                        Degree Assault; Domestic Violence, in violation of Revised Code of Washington (RCW)
                        9A.36.021 (1)(e) and 9A.36.041(4) as well as Felony Harassment of Another - Threat to
                        Kill, in violation of RCW 9A.46.020(1)(a)(I)(b).

                        Mr. Arredondo's conditions were reviewed with him on September 2, 2016. He signed his
                        conditions of supervision acknowledging an understanding of his conditions, which includes
                        mandatory condition number 2, as noted above.
Prob12C
Re: Arredondo, Jose Alfredo
August 15, 2019
Page 2

                      On April 6, 2018, Mr. Arredondo was detained by Yakima County Sheriff's deputies. He
                      was charged in Yakima County Superior Court with second degree assault, fourth degree
                      assault domestic violence, harassment threaten to kill, harassment threaten bodily injury,
                      fourth degree assault domestic violence, unlawful imprisonment, fourth degree assault
                      domestic violence, possession of a controlled substance, controlled substance near school
                      grounds.

                      As part of a plea agreement as stated above, on November 14, 2018, Mr. Arredondo pled
                      guilty to second degree assault domestic violence, and felony harassment of another - threat
                      to kill. Mr. Arredondo was sentenced to 24 months prison and 18 months community
                      supervision on each charge. The sanction was imposed to be served concurrent.

                      Mr. Arredondo made an initial appearance on August 12, 2019. Mr. Arredondo waived his
                      probable cause and detention hearing, and was ordered detained. Mr. Arredondo is
                      scheduled to appear before Your Honor on August 28, 2019.

The U.S. Probation Office respectfully recommends the Court accepted the revised petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     August 15, 2019
                                                                            s/Nicholas A. Bazan
                                                                            Nicholas A. Bazan
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      Other - Petition Accepted

                                                                            Signature of Judicial Officer

                                                                                 August 16, 2019
                                                                            Date
